FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


LIVINGWELL MEDICAL CLINIC,               No. 15-17497
INC.; PREGNANCY CARE CENTER
OF THE NORTH COAST, INC.;                   D.C. No.
CONFIDENCE PREGNANCY                   4:15-cv-04939-JSW
CENTER, INC.,
           Plaintiffs-Appellants,
                                           ORDER
                 v.

XAVIER BECERRA,* Attorney
General, Attorney General of the
State of California, in his official
capacity; KAREN SMITH, M.D.,
Director of California
Department of Public Health, in
her official capacity; MICHAEL
GEORGE COLANTUONO, City
Attorney of Grass Valley,
California, in his official
capacity; ALISON BARRAT-
GREEN, County Counsel of
Nevada County, California, in
her official capacity; CINDY
DAY-WILSON, City Attorney of
Eureka, California, in her official
capacity; JEFFREY S. BLANCK,
County Counsel of Humboldt
County, California, in his official
capacity; CHRISTOPHER A.
2            LIVINGWELL MED. CLINIC V. BECERRA

 CALLIHAN, City Attorney of
 Salinas, California, in his official
 capacity; CHARLES J. MCKEE,
 County Counsel of Monterey
 County, California, in his official
 capacity,
            Defendants-Appellees.


    On Remand from the Supreme Court of the United States

                        Filed April 28, 2018

       Before: Dorothy W. Nelson, A. Wallace Tashima,
              and John B. Owens, Circuit Judges.


                            SUMMARY**


          Preliminary Injunction / First Amendment

    On remand from the United States Supreme Court, the
panel reversed in part, vacated in part, and remanded to the
district court for further proceedings in light of National
Institute of Family and Life Advocates v. Becerra (“NIFLA”),
138 S. Ct. 2361 (2018).


      *
      Xavier Becerra has been substituted for his predecessor, Kamala D.
Harris, as Attorney General for the State of California under Fed. R. App.
P. 43(c)(2).
    **
       This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
           LIVINGWELL MED. CLINIC V. BECERRA                    3

    In NIFLA, the Supreme Court concluded that the plaintiffs
were “likely to succeed on the merits of their [free speech]
challenge to the licensed notice [requirement in the California
Reproductive Freedom, Accountability, Comprehensive Care,
and Transparency Act].” 138 S. Ct. at 2376. The panel held
that the same provision was at issue in this case, and reversed
the district court’s conclusion that plaintiffs were not likely
to succeed on the merits of their First Amendment free speech
claim.

   The panel vacated the district court’s order on the three
remaining preliminary injunction Winter factors, and
remanded for the district court to reconsider them in light of
NIFLA.


                            ORDER

    This case is back before us on remand from the United
States Supreme Court. See LivingWell Med. Clinic, Inc. v.
Becerra, 2018 WL 3148265 (U.S. June 28, 2018). In light of
National Institute of Family and Life Advocates (“NIFLA”)
v. Becerra, 138 S. Ct. 2361 (2018), we reverse in part,
vacate in part, and remand this case to the district court for
further proceedings.

     “A plaintiff seeking a preliminary injunction must
establish [1] that he is likely to succeed on the merits, [2] that
he is likely to suffer irreparable harm in the absence of
preliminary relief, [3] that the balance of the equities tips in
his favor, and [4] that an injunction is in the public interest.”
Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)
(citations omitted). A “plaintiff [must] make a showing on
all four prongs” to obtain a preliminary injunction. Alliance
4          LIVINGWELL MED. CLINIC V. BECERRA

for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir.
2011) (emphasis added); see also Garcia v. Google, Inc.,
786 F.3d 733, 740 (9th Cir. 2015) (en banc) (stating that a
plaintiff “must show” all four factors before an injunction
may issue (citation and internal quotation marks omitted)).

    In NIFLA, the Supreme Court concluded that the plaintiffs
were “likely to succeed on the merits of their [free speech]
challenge to the licensed notice [requirement in the California
Reproductive Freedom, Accountability, Comprehensive Care,
and Transparency Act].” 138 S. Ct. at 2376. The same
provision is at issue here. See LivingWell Med. Clinic,
2018 WL 3148265, at *1. We therefore reverse the district
court’s conclusion that LivingWell Medical Clinic, Inc.,
Pregnancy Care Center of the North Coast, Inc., and
Confidence Pregnancy Center, Inc. (“Plaintiffs”) were not
likely to succeed on the merits of their free speech claim.

    The district court further premised its analysis of the other
three Winter factors on its conclusion that Plaintiffs’ First
Amendment claim was not likely to succeed. We therefore
vacate the district court’s order on the three remaining Winter
factors and remand for the district court to consider them
again in light of NIFLA.

   Plaintiffs-Appellants shall recover their costs on appeal
from Defendants-Appellees.

  REVERSED in part, VACATED in part, and
REMANDED.